PER CURIAM:
Judy Kay Miskell appeals the district court’s order denying her Rule 59 motion. Miskell has also petitioned for a writ of prohibition and filed a motion to stay. We have reviewed the record and find no reversible error. Accordingly, although we grant leave to proceed in forma pauperis, we affirm for the reasons stated by the district court, deny the petition for a writ of prohibition, and deny the motion to stay. Miskell v. Varner, No. 3:12-cv-00052-GMG-DJJ (N.D.W.Va. Dec. 12, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
No. 12-2521 PETITION DENIED.
No. 12-2549 AFFIRMED.